DETAILED ACTION
Examiner acknowledges receipt of the reply 12/30/2021, respectively, in response to the restriction requirement mailed 11/5/2021.
Claims 1, 5, 6, and 13 are pending.  Claims 2-4, 7-12, and 14-21 have been canceled.  
Claims 1, 5, 6, and 13 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1, 5, 6, and 13) without traverse in the reply filed on 12/30/2021 is acknowledged.
Examiner expressly notes that the Group restriction requirement in the office action mailed 8/20/2021 is rendered moot because applicant has canceled claims that correlated with Groups II.

Applicant’s election of SEQ ID NO:11 as a representative species of the claimed anti-VEGF agent is acknowledged.  The election was made without traverse in the reply filed 12/30/2021.  


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to for the following reasons.
The font it is too small and blurry to decipher in figure 2.  The shading in figures 3-9 renders some of the sequence difficult to read.  Regarding figures 11-13, 16, and 17A/B, the font it is too small and blurry to decipher.
Figure 14 should include units of measurement for the x- and y-axis, e.g., what is being assessed.  Compare figure 13 versus 14.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Examiner notes that figures 3-9 refer to color shading of gray, blue, yellow, and green.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
The disclosure is objected to because of the following informalities:       
please amend the specification to recite “SEQ ID NO: [[No:]]:” e.g., including but not limited to, paras. [0026]-[0032], and [0058]-[0061].
Appropriate correction is required.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 should be amended to recite that the anti-VEGF agent comprises (1) all three IgG-like domains of VEGFR-1 (e.g., domain 2, domain three, and domain 4); OR (2) that the anti-VEGF agent comprises one of the domains (e.g., (domain 2, domain three, or domain 4).  Claim clarification is required.  See the following indefinite rejection for further details.
Further regarding claim 1, the acronyms VEGF and VEGFR should be spelled out in full in the first order of appearance in the claims.
Claim 6 should be amended to recite “wherein the anti-VEGF agent comprises the amino acid sequence of NO:[[No:]]11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
OR if the claim requires only one of the three recited IgG-like domains.

Claim 1 recites:  An anti-VEGF agent comprising a VEGF binding portion operatively linked to a Fc-IgG, wherein the VEGF binding portion comprises a VEGF binding domain that is an IgG-like domain 2 of VEGFR-1, a VEGF binding domain that is an IgG-like domain 3 of VEGFR-1, a VEGF binding domain that is an IgG-like domain 4 of VEGFR-1.
The metes and bounds of claims 1 and 13 are deemed to be indefinite due to alternative claim interpretation.  
The first claim interpretation is that the claimed anti-VEGF agent encompasses a VEGF binding portion that comprises three (3) IgG-like domains of VEGFR-1.  The claim is construed as having the following claim language: 
wherein the VEGF binding portion comprises a VEGF binding domain that is an IgG-like domain 2 of VEGFR-1, a VEGF binding domain that is an IgG-like domain 3 of VEGFR-1, and a VEGF binding domain that is an IgG-like domain 4 of VEGFR-1.

The alternative or second claim interpretation is that the claimed anti-VEGF agent encompasses a VEGF binding portion that comprises one (1) of IgG-like domain 2-4 of VEGFR-1.  The claim is construed as having the following claim language: 
wherein the VEGF binding portion comprises a VEGF binding domain that is an IgG-like domain 2 of VEGFR-1, a VEGF binding domain that is an IgG-or a VEGF binding domain that is an IgG-like domain 4 of VEGFR-1.

Claim clarification is required. Examiner cautions applicant from amending the claims in a manner which would broaden and/or introduce new claim matter. Examiner notes that original claim 1 recited the following which is construed as the claimed VEGF binding portion requiring at a minimum an IgG-like domain 2 of VEGFR-1.

    PNG
    media_image1.png
    118
    650
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis-Smyth et al. (EMBO J. 15:4919-4927 (1996) - cited in IDS filed 11/16/2021).
This rejection is based on the first alternative claim interpretation in which the claimed VEGF binding portion that comprises a VEGF binding portion that comprises three (3) IgG-like domains of VEGFR-1, each of domains 2, 3 and 4.  See above 112(b) rejection for the two alternative claim interpretations. 
 teach fusion protein constructs comprising the extracellular domain of VEGFR-1 (also known in the art as Flt-1) fused to Fc-IgG.  Figure 2 of Davis-Smyth et al. shows that the extracellular domain (ECD) of VEGFR-1 consists of seven immunoglobulin-like (IgG-like) domains.  See also abstract, Fig. 1, and p. 4920.  The reference teaches variant Flt-1-IgG which comprises the entire extracellular domain of VEGFR-1 fused to an Fc, ECD-IgG.  This construct is deemed to read on an anti-VEGF agent comprising IgG-like domains 2-4 of VEGFR-1 operatively linked to a Fc-IgG.  
Accordingly, the limitations of claim 1 are satisfied.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis-Smyth et al. (EMBO J. 15:4919-4927 (1996) - cited in IDS filed 11/16/2021).
This rejection is based on the second alternative claim interpretation in which the claimed VEGF binding portion that comprises one (1) [or more] IgG-like domains selected from domains 2, 3 and 4 of VEGFR-1.  See above 112(b) rejection for the two alternative claim interpretations. 
  Davis-Smyth et al. teach fusion protein constructs comprising the extracellular domain of VEGFR-1 (also known in the art as Flt-1) fused to Fc-IgG.  Figure 2 of Davis-Smyth et al. shows that the extracellular domain (ECD) of VEGFR-1 consists of seven immunoglobulin-like (IgG-like) domains.  See also abstract, Fig. 1, and p. 4920.  The reference teaches variant Flt-1(1,2,3)-IgG which comprises IgG-like domains 1-3 of VEGFR-01; variant Flt-1(1,2)-IgG which comprises IgG-like domains 1 and 2 of VEGFR-1; Flt-1(2,3)-IgG which comprises IgG-like domains 2 and 3 of VEGFR-1; and Flt-1(2)-IgG which comprises IgG-like domain 2 of VEGFR-1.  These constructs are deemed to or 4 of VEGFR-1 operatively linked to a Fc-IgG.  
Accordingly, the limitations of claim 1 are satisfied.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis-Smyth et al. (U.S. 6,383,486 - hereinafter referred to as “Davis-Smyth 2”).
This rejection is based on the first alternative claim interpretation in which the claimed VEGF binding portion that comprises a VEGF binding portion that comprises three (3) IgG-like domains of VEGFR-1, each of domains 2, 3 and 4.  See above 112(b) rejection for the two alternative claim interpretations. 
  Davis-Smyth 2 teaches fusion protein constructs comprising the extracellular domain of VEGFR-1 (also known in the art as Flt-1) fused to Fc-IgG. Davis-Smyth 2 teaches that the extracellular domain (ECD) of VEGFR-1 consists of seven immunoglobulin-like (IgG-like) domains (e.g., col. 2, ll. 27-38; col. 6, ll. 8-20; figure 1).  Figure 3 teaches flt-1/IgG chimeric VEGF receptor protein and various flt-1/IgG domain deletion chimeric proteins to specifically bind to the VEGF ligand. “wt” refers to the intact extracellular domain (ECD) flt-1/IgG chimeric VEGF receptor protein. “d1” through “d7” refer to the fIt-1/IgG domain deletion chimeras where the number corresponds to the Ig-like domain that is deleted.  Figure 4 teaches intact flt-1/IgG chimeric VEGF receptor protein and various flt-1/IgG domain deletion chimeric proteins to specifically bind to the VEGF ligand. “flt-wt” refers to the intact flt-1/IgG chimeric protein. “flt(1,2)” is the chimeric protein having only flt-1 Ig-like domains 1 and 2 fused to the Fc of IgG. “flt(2)” is the chimeric protein having only flt-1 Ig-like domain 2 fused to the Fc of IgG. “flt(2,3)” is c of IgG. “flt(1,2,3)” is the chimeric protein having only flt-1 Ig-like domains 1, 2 and 3 fused to the Fc of IgG. Example 1 teaches construction analysis of the extracellular domain/IgG Fc chimera (flt-1/IgG) and deletion constructs thereof.  The wild type Flt-1-IgG chimera comprises the entire extracellular domain (IgG-like domains 1-7) of VEGFR-1 fused to an Fc.  This construct is deemed to read on an anti-VEGF agent comprising IgG-like domains 2-4 of VEGFR-1 operatively linked to a Fc-IgG.  
Accordingly, the limitations of claim 1 are satisfied.  
Regarding claim 13, Davis-Smyth 2 teaches pharmaceutical compositions comprising a therapeutically effective amount of the anti-VEGF agent and a pharmaceutically acceptable excipient (abstract, col. 3, l. 62 - col. 4, l. 11; col. 19, l. 47 - col. 20, l. 58).

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (U.S. 2010/0331250).
This rejection is based on the first alternative claim interpretation in which the claimed VEGF binding portion that comprises a VEGF binding portion that comprises three (3) IgG-like domains of VEGFR-1, each of domains 2, 3 and 4.  See above 112(b) rejection for the two alternative claim interpretations. 
  Zhou et al. teach chimeric vascular endothelial cell growth factor (VEGF) receptor or a fragment thereof with a multimerizing component, which have a superior binding capacity with human VEGF and placental growth factor (PIGF). The fusion protein has improved stability, prolonged half-life and the ability to form multivalent 
Accordingly, the limitations of claim 1 are satisfied.  
Regarding claim 13, Zhou et al. teach pharmaceutical compositions comprising a therapeutically effective amount of the VEGFR IgG-like domain-Fc fusion protein and a pharmaceutically acceptable excipient (paras. [0014], [0022], [0088]-[0093], claim 26).

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. 2016/0024483 - previously cited).
This rejection is based on the second alternative claim interpretation in which the claimed VEGF binding portion that comprises one (1) [or more] IgG-like domains selected from domains 2, 3 and 4 of VEGFR-1.  See above 112(b) rejection for the two alternative claim interpretations. 
 et al. teach polypeptides comprising a VEGFR1 component comprising the second and third immunoglobulin (Ig)-like domains.  The reference teaches a glycosylated soluble decoy receptor fusion protein, VEGF-Grab, which can neutralize VEGF-A, VEGF-B, and PlGF. VEGF-Grab has the second and third immunoglobulin (Ig)-like domains of VEGF receptor 1 (VEGFR1) fused to IgG1 Fc (paras. [0008]-[0009], [0073]); examples 1.5, 2.1-2.3, and Fig. 1A).  
Accordingly, Kim et al. teach an anti-VEGF agent comprising IgG-like domains 2 and 3 of VEGFR-1 operatively linked to a Fc-IgG.  The limitations of instant claim 1 are satisfied.
Regarding claim 13, Kim et al. teach pharmaceutical compositions comprising a therapeutically effective amount of the anti-VEGF agent and a pharmaceutically acceptable excipient (paras. [0019], [0056], [0058], [0063]-[0069], [0117]-[0119]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 2010/0331250).
  Zhou et al. teach chimeric vascular endothelial cell growth factor (VEGF) receptor or a fragment thereof with a multimerizing component, which have a superior binding capacity with human VEGF and placental growth factor (PIGF). The fusion protein has improved stability, prolonged half-life and the ability to form multivalent interactions with VEGF, and can be used for anti-angiogenesis, treating VEGF related diseases and inhibiting tumor growth (abstract).  Zhou teach a fusion protein comprising a chimeric VEGF receptor or a fragment thereof and a multimerizing component, wherein the chimeric VEGF receptor (VEGFR) or the fragment thereof comprises at least three amino acid sequences from a VEGF receptor, and the fusion protein binds with high affinity to VEGF (claim 3). The VEGFR can be an extracellular domain from Flt1 (also known as VEGFR-1; claims 7-8).  The ECD domain can comprise the extracellular domain of the VEGF receptor comprises Flt1D2-Flt1D4 (claim 17; VEGFR-1 IgG-like domains 2, 3, and 4).  The multimerizing component  comprises an Fc fragment of a human immunoglobulin that can be from IgG (claims 19-21).  Accordingly, Zhou teach an anti-VEGF agent comprising a VEGF binding portion comprising IgG-like domains 2-4 of VEGFR-1 operatively linked [fusion protein] to a Fc-IgG.  
Although Zhou et al. teach an anti-VEGF agent comprising a VEGF binding portion comprising IgG-like domains 2-4 of VEGFR-1 operatively linked [fusion protein] 
It would have been obvious to one of ordinary skill the art to have prepared an anti-VEGF agent comprising a VEGF binding portion consisting essentially of IgG-like domains 2-4 of VEGFR-1 operatively linked [fusion protein] to a Fc-IgG, based on the VEGFR-1-Fc-IgG fusion proteins taught by Zhou et al.  Zhou et al. expressly taught VEGFR-1-Fc-IgG fusion protein can comprise Flt1D2-Flt1D4 (claim 17; VEGFR-1 IgG-like domains 2, 3, and 4).  It would have been obvious and common sense to the skilled artisan to have prepared a VEGFR-1-Fc-IgG fusion proteins consisting essentially of Flt1D2-Flt1D4-Fc-IgG.  The skilled artisan would have had a reasonable expectation of success because such a fusion protein containing IgG-like domains 2, 3, and 4 of VEGFR-1 was taught by Zhou et al.  accordingly, claim 5 it is deemed to be obvious in view the teachings of Zhou of el.
Regarding claim 13, Zhou et al. teach pharmaceutical compositions comprising a therapeutically effective amount of the VEGFR IgG-like domain-Fc fusion protein and a pharmaceutically acceptable excipient (paras. [0014], [0022], [0088]-[0093], claim 26).
Accordingly, claims 1, 5, and 13 are rendered obvious by the teachings of Zhou et al.
Relevant art 
Yun (U.S. 2013/0101557) teach chimeric decoy receptors containing (i) an extracellular domain of vascular endothelial growth factor receptor 1 (VEGFR-1) and (ii) an extracellular domain of vascular endothelial growth factor receptor 2 (VEGFR-2) (abstract).  The chimeric decoy receptor comprises at least one extracellular domain of 

Examiner comment 
A polypeptide of SEQ ID No: 11 appears to be free the prior art.  The closest prior art is Kitajewski et al. (U.S. 2015/0175675- cited in IDS filed 7/16/2020). SEQ ID No: 11 has 80.6% identity with SEQ ID No: 33 of Kitajewski et al.

Conclusion
Claims 1, 5, 6, and 13 are pending.  
Claims 1, 5, and 13 are rejected.  Claim 6 is objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654